Case 1:18-cv-00626-CMH-JFA Document 66 Filed 04/22/19 Page 1 of 2 PageID# 656




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


DANIEL J. PAWLOWSKI,
                    Plaintiff,


U.S. DEPARTMENT OF EDUCATION,
BETSY DEVOS/SECRETARY OF U.S.
DEPARTMENT OF EDUCATION,NAVIENT                   civil No. 1:18-cv-0626-CMH-JFA
CORPORATION,NAVIENT SOLUTIONS,
INC., EQUIFAX INFORMATION SERVICES,
LLC,EXPERIAN INFORMATION
SOLUTIONS,INC.,TRANS UNION,LLC,
and DOES 1-10,
                    Defendants.



                     ORDER OF DISMISSAL WITH PREJUDICE

       THIS DAY CAME the Plaintiff, Daniel Pawlowski, acting pro se, and the Defendant,
Trans Union LLC, by counsel, and hereby move the Court to dismiss with prejudice all claims
only against Defendant Trans Union, LLC in the above-styled action.
       UPON CONSIDERATION,of the representations of counsel, the pleadings and for other
good cause shown, it be, and hereby is, ORDERED, ADJUDGED and DECREED that the
Complaint only against. Trans Union LLC, is DISMISSED with prejudice. This matter
continues as to the remaining defendants.
       DATED thisT^^ay of April 2019.

                                                   I   g—

                                         United States District Judge
Case 1:18-cv-00626-CMH-JFA Document 66 Filed 04/22/19 Page 2 of 2 PageID# 657




I ASK FOR THIS:




Daniel J. Pawlowski
401 Holland Lane,#316
Alexandria, VA 22315
Pro Se




WE ASK FOR THIS:




Mifcliae R. Ward
Virginia Bar Number 41133
Gibson S. Wright
Virginia Bar Number 84632
Attorneys for Trans Union LLC
McCandlish Holton
P.O. Box 796
Richmond, VA 23218
Phone: (804)775-3100
Fax: (804)775-3800
mward@lawmh.com
gwright@lawmh.com
